In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
T.B., deceased, by his mother, *                     No. 13-1001V
CHRISTINA MOORE,               *                     Special Master Christian J. Moran
                               *
                   Petitioner, *
                               *
v.                             *                     Filed: December15, 2014
                               *
SECRETARY OF HEALTH            *                     Attorneys’ fees and costs; award
AND HUMAN SERVICES,            *                     in the amount to which
                               *                     respondent does not object.
                   Respondent. *
*********************
William E. Cochran, Jr., Black McLaren et al., Memphis, TN., for Petitioner;
Lindsey Corliss, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On December 9, 2014, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application to respondent for review requesting
$39,425.30 for attorneys’ fees and costs. Respondent did not object to the total
amount requested. The Court awards this amount.

       On December 18, 2013, Christina Moore filed a petition for compensation
on behalf of her child, T.B., alleging that the Diphtheria-Tetanus-acellular
Pertussis (DTaP”), Hepatitis B, Inactivated Poliovirus (“IPV”) and Pneumococcal
Conjugate (“Prevnar”) vaccines, which T.B. received on or about December 20,
2012, caused him to suffer an encephalopathy or encephalitis resulting in death.
Petitioner received compensation based upon the parties’ stipulation. Decision,
issued Sept. 15, 2014. Because petitioner received compensation, she is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $36,372.80 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred $3,052.50 in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $36,372.80 in the form of a check made payable to
           petitioner and petitioner’s attorney, William E. Cochran, Jr, for
           attorneys’ fees and other litigation costs available under 42 U.S.C. §
           300aa-15(e).

        b. A lump sum of $3,052.50 in the form of a check made payable to
           petitioner, Christina Moore, for costs she incurred in pursuit of her
           petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2